The defendant, age thirty, pleaded guilty to fourteen counts of obtaining money by false pretenses. On June 20, 1963, the total effective sentence on all counts was commitment to the state prison for no less than two and one-half years nor more than nine years. The maximum sentence for each offense is not more than three years or not more than $500 fine or both. General Statutes § 53-360.
The defendant and another obtained checks from a bank in Torrington after opening an account in the amount of $30 in the name of Connecticut Discount House, a fictitious company. Thereafter, the defendant had imprinted on the checks "Connecticut Discount House, Hartford, Waterbury, Torrington, Box 197, Torrington, Connecticut." A check-writing machine was used, and the checks were made payable to fictitious persons. The defendant admitted signing sixty checks "J. J. Williams" as drawer. Both the defendant and his associate thereupon cashed checks in Torrington, Winsted, New Hartford, Avon, Simsbury, West Hartford, Bristol, Plymouth, Thomaston, Litchfield, Watertown and Waterbury in a total estimated amount of $3881.46.
The defendant's record consists of three convictions, one on a charge of interstate transportation of stolen goods and two concerning forged or worthless checks.
The claim of the defendant that his extradition from Florida was illegal or that he was denied a writ of habeas corpus is not considered. The only function of the review division is to review the sentence imposed by the court. *Page 143 
   In view of the magnitude of the operations of the defendant in passing worthless checks, the sentence imposed was proper and should stand.
BOGDANSKI, LOISELLE and MEYERS, JS., participated in this decision.